Title: To Alexander Hamilton from Joseph Whipple, 29 October 1791
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth, New Hampshire, October 29, 1791. “Inclosed herewith I transmit my quarterly Account for the Support & Maintenance of the Lighthouse in this State, & for the repairs to the 30th. of September past. The extraordinary quantity of Glass used in the repairs in this quarter was occasioned by the Oil taking fire in the Lantern & breaking the Windows, by which the building was in imminent danger of distruction. The cause of its taking fire I have not been able clearly to investigate, but am apprehensive it arose from the improper construction of the Vessel containing the Oil, which has been in use many years; It is an open pan about 20 inches diameter & 3 or 4 inches deep, the wick being Supported in it by an Iron plate (or piece of hoop) crossing, & Sunk in it, to the level of the Surface of the Oil. The Oil in use being fish oil, I find affords a very indifferent light, & as an improvement to the light I had procured Oil of a better quality & that was more free to burn—in the first tryal the accident happnd, which renders it necessary to lay this kind of Oil aside, till Such alteration is made in the Construction of the Lamps as will admit of the use of Spermaceti Oil with Safety.…”
